Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2003/0039532 (“Aoyama”) in view of USPGPub No. 2010/0206103 (“Duits”) and USPGPub 2018/0292803 (“Kurek”).
Claim 1 recites a part placement system comprising: a linear actuator operably coupled to an output rod, the linear actuator adapted to drive the output rod between a first position and a second position. Aoyama is directed to an actuator 5 for linearly advancing and retracting output rod 16 (figs. 2 & 7, paras. [0001] & [0068]). The actuator is capable of driving the output rod between a first position (i.e. the retracted position of fig. 2 illustrated in solid lines) and a second position (i.e. the forward position of fig. 2 illustrated in dotted lines). 
Claim 1 further recites a part placement tool comprising a probe on an end of the output rod, the probe adapted to engage the part at the first position of the output rod and to place the part with respect to a locating fixture at the second position of the output rod, wherein the part is released from the probe to engage with the locating fixture. Aoyama teaches a probe 17 connected to and extending from an end of the output rod 16 such that it is configured to engage part 4 at the first positon and place the part 4 on a locating fixture 1a at the second position (fig. 2, paras. [0001] & [0048]). 
Claim 1 also recites a controller operably coupled with the linear actuator, the controller adapted for the linear actuator to modulate acceleration of the output rod between engagement of the part in the first position and placement of the part in the second position. Aoyama teaches a controller 41 connected to the servomotor to advance and retract the output rod, thus accelerating the output rod between the first and second positions (fig. 1, paras. [0056], [0061] & [0068]).
Aoyama teaches the probe capable of contacting the locating fixture and the controller capable of determining whether the probe has contacted the locating fixture (para. [0068]). Aoyama also teaches that at the second positon the motor should extend the end of the probe a predetermined distance from the retracted position, which corresponds to a predetermined distance from the locating fixture, i.e. a selected spacing when in the second position, wherein the spacing selected for releasing the part from the tip of the probe and engaging the part with the locating fixture (Aoyama, figs. 2 & 5, para. [0052]). While Aoyama doesn’t teach what the controller is configured to determine a probe stop position with a tip of the probe contacting the locating fixture. However, this would have been obvious in view of Duits.
Duits is directed to an electrically powered linear actuator (para. [0001]). Duits teaches that it is known to calibrate electric linear actuators in order for the controller to determine how many rotations of the motor is required between a retracted and extended position of the rod, and in order to calculate a position of the rod between the retracted and extended positions (para. [0026]). Duits further teaches that one way to calculate the retracted and extended positions of the rod is by using a current sensing device to measure current through the motor (para. [0025]). When the motor is blocked, i.e. the rod is at an end position, current consumption of the motor will increase (paras. [0024] & [0025]).
It would be obvious to modify Aoyama such that the actuator is calibrated by beginning in the retracted position and calculating the number of revolutions of the motor needed for the probe to reach the locating fixture, which is determined by a spike in the current consumption of the motor. In this case, Aoyama teaches an electrically powered linear actuator having a controller that is configured to advance the end of the probe by a predetermined distance such that the end of the probe is at a predetermined spacing from the locating fixture. However, Aoyama is silent on how the actuator is calibrated. One of skill in the art will appreciate that in order to extend the probe to a predetermined distance from the locating fixture, the distance to the locating fixture must be known. Duits teaches one of ordinary skill in the art that a servomotor can be calibrated by beginning in a retracted positioning and extending the output rod until the current spikes in the servomotor thereby identifying the end position. Since the probe of Aoyama et al. is capable of contacting the locating fixture, and comprises a controller, it would be predictable to calibrate the servomotor by determining where the probe stop position is, i.e. the position when the probe contacts the locating fixture.   
determine the number of rotations to the second position of the output rod based on a selected spacing from the probe stop position.
Aoyama et al. fail to explicitly teach the controller also configured to recalibrate the probe stop position responsive to a change in geometry of the tip of the probe or the locating fixture. However, this would have been obvious in view of Kurek.
Kurek is directed to machine calibration for machines used in manufacturing (paras. [0002] & [0003]). Kurek teaches that it is known for manufacturing machines, such as robotic arms requiring precision alignment (para. [0021]), to be recalibrated to maintain optimal precision/alignment (paras. [0004]-[0006]). Kurek teaches that the calibration/recalibration can occur automatically via a machine controller, for example in between jobs (para. [0026]).
In this case, both Kurek and Aoyama et al. are directed to calibrating machines used in manufacturing processes. Kurek teaches one of skill in the art that recalibration of machines are required to maintain optimal precision/alignment. It would be obvious to automatically recalibrate the actuator of Aoyama et al. after a certain number of jobs in order to maintain the optimal alignment of the actuator. Given this modification, the controller is capable of recalibrating the probe stop position in response to the locating fixture or probe tip changing in shape/geometry (which can happen due to replacing the locating fixture with a new one or due to normal wear and tear which one of skill in the art knows happens when an object is repeatedly hit with another object; see Aoyma, paras. [0003] & [0005]) because if the locating fixture changes in shape/geometry the probe stop position during recalibration will be changed. 
The limitation of adjust the second position to maintain the selected spacing responsive to a change in the probe stop position, wherein the change is responsive to the change in geometry of the tip of the probe or the locating fixture is the natural logical result of the above modification. Aoyama et al. teach to calibrate the actuator by determining the probe stop position, and then determining the second position therefrom based on a predetermined selected spacing. Thus, when recalibrating the actuator, when the probe stop position changes 
Claim 7 recites the controller is configured to determine the probe stop position based on a change in a motor current provided to the linear actuator with the tip of the probe contacting the locating fixture. As detailed in the rejection to claim 1 above, the controller of Aoyama et al. determines the probe stop position based on a spike in current provided to the motor and is capable of setting the second position based in part on the motor position at the probe stop position. 
Claim 8 recites the controller is configured to determine the probe stop position by iterative contact of the tip of the probe with the locating fixture, absent the part. As detailed in the rejection to claim 1 above, the controller of Aoyama et al. determines the probe stop position based on a spike in current provided to the motor, and is programmed to recalibrate. As such, the controller of Aoyama et al. is capable of repeating the calibration process such that the probe tip repeatedly contacts the locating fixture without the part positioned on the probe. 
Regarding claim 26, as detailed in the rejection to claim 1 above, Aoyama et al. teach the controller is configured to determine the probe stop position and the selected spacing between the tip of the probe and the locating fixture. Claim 26 further recites a sensor configured to detect an end of the locating fixture relative to the tip of the probe.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. as applied to claim 1 above, and further in view of USPGPub No. 2012/0011949 (“Rosengren”).
Claim 2 recites an actuator housing having a longitudinal axis. Aoyama teaches the actuator housing 7 having a longitudinal axis 22 (fig. 7). Aoyama further teaches a piston member (54) disposed within the actuator housing along the longitudinal axis, the output rod (16) has a first end coupled to the piston member and second end opposite the first end, the second end coupled to the probe (17) for selective positioning outside the actuator housing, in response to the reciprocal motion of the piston member within the actuator housing (fig. 7; paras. [0050], [0067] & [0068]).
However, Aoyama et al. fail to explicitly teach a drive belt coupled to the piston member, the drive belt configured to drive the piston member in reciprocal motion along the longitudinal axis. However, this limitation would have been obvious in view of Rosengren.
Similarly to Aoyama et all, Rosengren is directed to screw driven linear actuators electrically driven by a servomotor (para. [0001]). Rosengren teaches that it is known in these types of actuators for the servomotor drive shaft 202 to be operably coupled to drive belt 206 to rotate screw shaft 216 via screw shaft pulley 208 (figs. 2 & 3, paras. [0027] & [0028]).
It would have been obvious to modify Aoyama et al. such that the drive shaft of the servomotor were coupled to the screw shaft via a drive belt and pulley.  Both Rosengren and Aoyama et al. teach a screw type linear actuator electrically driven by a servomotor. Rosengren teaches one of ordinary skill in the art that it is known and predictable to drive screw type linear actuators via a drive belt coupled to the drive shaft of the servomotor and the screw shaft. Given this modification, the drive belt is coupled to the piston member via the screw shaft and pulley.  
Regarding claim 3, Aoyama further teaches an electric motor (element 50 of fig. 7) having a rotatable shaft (not illustrated but described in para. [0067]) operably connected to the drive belt (detailed in the rejection to claim 2 above), wherein rotation of the shaft in first and second opposing directions drive the output rod in reciprocating motion from the first position toward the second position and from second position toward the first position, respectively (paras. [0067] & [0068]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. as applied to claim 3 above, and further in view of US Patent No. 4,611,155 (“Kurakake”) and Miles Budimir, Motion Control Tips, https://www.motioncontroltips.com/8-easy-steps-to-selecting-the-right-servo-systems/, Published August 24, 2012 (“Budimir”).
Regarding claim 4, Aoyama et al. fail to explicitly teach the controller is adapted to regulate a motor current of the electric motor to accelerate the output rod from the first position to a transition region defined between the first position and the second position. However, this limitation would have been obvious in view of Kurakake.
Kurakake is directed to controlling the position, velocity, current, and torque of a servomotor (col. 1 lines 10-17). Kurakake teaches that it is known to control a servomotor by creating a current command used to provide a predetermined drive torque (col. 1 lines 47-58). During this control process, the processor performs a current loop by comparing the current command to the actual current of the servomotor (col. 1 line 59 – col. 2 line 4).
It would be obvious to control the velocity and torque of the servomotor of Aoyama et al. by outputting a current command, which will provide a predetermined drive torque, based on the current position and velocity of the servomotor, and then, to compare the current command to the actual current of the servomotor. Aoyama et al. teaches to control a linear actuator via a servomotor, but, is silent as to how the torque and position of the servomotor is controlled. Kurakake teaches one of ordinary skill in the art that it is predictable to control the torque and velocity of a servomotor by performing a current loop.
With the above modification, the servomotor of Aoyama et al. is capable of accelerating an output rod from the first position to a region between the first and second positions by regulating motor current.
Claim 4 also recites the controller is adapted to change an acceleration of the output rod in the transition region for releasing the part from the probe with the output rod in the second position. This limitation would have been obvious in view of Budimir.

It would be obvious to decelerate the servomotor of Aoyama et al. in a region adjacent to the second/stopping position so that the speed gradually reduces. Aoyama et al. teach a servomotor that accelerates from a first position and stops at a second position. Budimir teaches one of ordinary skill in the art that to reduce jerk, the servomotor should decelerate over a region before the second position in order to gradually reduce the servomotor speed. As such, it would be predictable that decelerating the servomotor in a region before the second position will provide an acceptable motion profile of the servomotor and linear actuator.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. as applied to claim 1 above, and further in view of USPGPub No. 2010/0314359 (“Shinjo”).
Regarding claim 9, Aoyama et al. further teaches the locating fixture comprises a pin member adapted to engage the opening when the part is released from the tip of the probe with the output rod in the second position (Aoyama, element 1a of fig. 2, para. [0048]).
Aoyama et al. also teaches the tip of the probe comprises a rounded tip portion adapted to engage an opening in the part with the output rod in the first position (Aoyama, figs. 1 & 2). Aoyama et al. fail to explicitly teach the tip portion being tapered. However, this limitation would have been obvious in view of Shinjo.
Similarly to Aoyama et al., Shinjo is directed to a linear actuator for positioning nuts on a locating fixture (fig. 1, para. [0006]). Shinjo teaches the end of the probe configured to engage an opening of the nut has a tapered profile (figs. 4, 8 & 10).
It would be obvious to modify Aoyama et al. such that the tip of the probe has a tapered profile instead of a rounded profile. Aoyama et al. and Shinjo are both directed to linear actuators for positioning nuts on a locating fixture, wherein the tips of the probes both reduce 
Claim 10 recites a magazine configured to provide a plurality of parts for sequential engagement of the parts with the probe and the locating fixture, respectively, in response to reciprocal motion of the output rod between the first and second positions. Aoyama et al. teach a magazine 8 capable of supplying a plurality of parts 4 for placement of the parts on a locating fixture 1a via reciprocal motion of the output rod (Aoyama, fig. 2, paras. [0002], [0005], [0049], [0050] & [0068]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Duits, Kurek, Rosengren, and Shinjo.
Regarding claim 21, all the limitations of claim 21 are found in claims 1 and 2 except for the probe on an end of the output rod, opposite the piston member. As such, Aoyama in view of Duits, Kurek, and Rosengren teach all the limitations of claim 21 also found in claims 1 and 2 for the same reasons detailed in the rejections to claims 1 and 2, above. Aoyama et al. fail to explicitly teach the probe on an end of the output rod, opposite the piston member. However, this limitation would have been obvious in view of Shinjo.  
Similarly to Aoyama et al. Shinjo is directed to a linear actuator for positioning nuts on a locating fixture (fig. 1, para. [0006]), wherein one end of output rod 20 is connected to piston 28 and the other end of output rod is connected to probe 21 which is configured to engage an opening of the nut (figs. 1 & 4, para. [0038]).
It would be obvious to modify Aoyama et al. such that the probe was attached to an end of the output shaft opposite from the piston. One of ordinary skill in the art would find it predictable that connecting the probe to the end of the output rod opposite the piston will allow the output rod and probe to position the parts on the locating fixture. 
As detailed in the rejection to claim 1 above, Aoyoma et al. further teach determine a probe stop position responsive to contacting a tip of the probe with the locating fixture. Claim 21 also recites recalibrate the probe stop position responsive to contacting the tip of the probe with the locating fixture, absent the part. As detailed in the rejection to claim 1 above, Aoyama 
Regarding claim 22, as detailed in the rejection to claim 1, above, Aoyama et al. teach the controller is configured to determine the probe stop position responsive to change in a motor current provided to the linear actuator with the tip of the probe contacting the locating fixture.
Regarding claim 23, as detailed in the rejection to claim 10, above, Aoyama et al. teach a magazine configured to provide a plurality of parts for sequential engagement with the probe and the locating fixture upon reciprocal motion of the output rod between the first and second positions, respectively. Claim 23 further recites the locating fixture comprises a weld pin for a welding electrode. Aoyama teaches that the locating fixture 1a is a weld pin projecting from fixed electrode 1 configured for welding (para. [0048]).
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. as applied to claim 21 above, and further in view of Kurakake and Budimir.
Regarding claim 24, Aoyama et al. fail to explicitly teach the controller is configured to modulate the motor current to accelerate the output rod from the first position and to decelerate the output rod over an extended region between the first position and the second position for releasing the part onto the locating fixture. However, these limitations are obvious in view of Kurakake and Budimir for the same reasons detailed in the rejection to claim 4, above. Claim 24 also recites releasing the part onto the locating fixture with the probe at a selected spacing therefrom. Aoyama et al. teaches that the controller is capable of extending the end of the probe a predetermined distance from the retracted position, which corresponds to a predetermined distance from the locating fixture, i.e. a selected spacing, when the nut is released onto the locating fixture (Aoyama, fig. 5, para. [0052]).

Response to Arguments
Applicant's arguments filed November 19, 2020 (“the remarks”) have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 8-9 of the remarks, Applicant argues that Kurek is not prior art because Kurek is only prior art for subject matter described in the provisional application.
The examiner agrees that only subject matter of Kurek supported by the provisional application can be used. The examiner believes that all the teachings of Kurek used in the rejection are supported by the provisional application. The provisional application supports automatic recalibration of manufacturing machines, especially those that require precision.
On pages 9-11 of the remarks, Applicant argues the cited art fails to teach the claimed probe stop position and second position because the sensor 34 of Aoyama does not measure the probe stop position or second position. 
	The rejection does not rely on the sensor 34 of Aoyama to teach the probe stop position or the second position. The sensor of Aoyama is merely to detect if there is an obstruction after the predetermined stroke is performed. The sensor does not play a role in determining what the predetermined stroke should be, or calibrating the predetermined stroke. As detailed in the rejection, Aoyama does teach that the predetermined stroke should place a tip of the probe a distance from the locating fixture, i.e. second position. Duits is used to modify Aoyama to calibrate the actuator, i.e. determine what the predetermined stroke is. As detailed in the rejection, Aoyama in view of Duits teach the claimed probe stop position in order to determine the second position with the probe spaced from the locating fixture. 
On page 11 of the remarks, Applicant argues that since the cited references don’t teach that the geometry of the tip or fixture can change, that Aoyama et al. fail to teach a controller capable of the recalibrating limitations.
Claim 1 does not require that the geometry of the probe tip or locating fixture must change. Claim 1 merely requires that, if the geometries did change, then the recalibration is capable of producing different probe stop positions and second positions. The processor of Aoyama et al. would sense different probe stop positions and second positions upon a change in geometry of the parts as detailed in the rejection. 

On pages 11-12 of the remarks, Applicant argues that the current would not spike when calibrating Aoyama et al. due to spring 32.
The current consumption of the motor will still increase with the presence of the spring. The coil spring has a spring constant. Thus, once the probe tip contacts the locating fixture, the extra force needed to overcome the spring constant will increase the current consumption of the motor. While the increase won’t be as high as an actuator with no spring, since the increased load will increase power consumption, one of skill in the art is more than capable of determining this increased current consumption due to the spring.
On page 12 of the remarks, Applicant argues that the cited art doesn’t teach determining the second position because the prior art motor would not be blocked from rotation, and, improper hindsight is used because the cited art doesn’t contemplate changes in geometry.
As detailed above, the cited art doesn’t, and doesn’t have to, consider changes in geometry when calibrating the actuator of Aoyama et al. Thus, hindsight based on changes in geometry can’t be present in the rejection.
With respect to the increase in motor current, a processor would be able to detect the increase due to the spring constant as also detailed above.
On pages 13-14 of the remarks, Applicant argues that Aoyama et al. fail to teach the recalibration steps because the art fails to teach that the geometry of the parts can change, Kurek as a whole doesn’t teach recalibration, and the cited art fails to teach adjusting the probe stop and second positions.
With respect to Kurek, Kurek teaches one of skill in the art (and which the examiner believes is well known and commonly used in manufacturing arts), that it is known for machines and actuators to lose precision over time and need to be recalibrated in order to maintain 
With respect to adjusting the probe stop and second positions, the claims do not require that the positions are actually changed. The claims merely require that the processor is capable of recalibrating the actuator, and that recalibration of the actuator is capable of changing the positions if the geometry of the parts are changed for any reason, whether due to replacement parts or normal wear and tear. As detailed in the rejection and arguments above, the natural logical result of performing the calibration taught by Aoyama in view of Duits a second time, i.e. recalibrating, will result in the processor being capable of changing the positions if the geometries of the parts are changed.
Thus, as also detailed in the arguments prior to this one, the prior art does not need to teach that the geometries of the parts can or do change.
On pages 14-15 of the remarks, Applicant argues that the cited art does not teaching the calibration steps because the sensor of Aoyama is only designed to prevent excessive force, and, does not teach the recalibration steps because the cited art does not teach that the parts change shape over time. 
As detailed in the arguments prior to this one, the prior art does not need to teach that the geometries of the parts can or do change. Just that the processor is capable of adjusting the probe stop and second positions if the geometries were changed.
	As also detailed previously, the sensor of Aoyama does not determine the predetermined stroke used in Aoyama, and is not taught to be used during calibrating the predetermined stroke. Thus, the sensor of Aoyama is not used in the calibration process taught by Aoyama in view of Duits.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”